—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Gowan, J.), dated March 3, 1992, which, after a hearing, inter alia, granted the defendant’s motion to dismiss the action for lack of personal jurisdiction.
Ordered that the order is affirmed, with costs.
Process was served upon the wife of one of the officers of the corporate defendant, who allegedly claimed to be a managing agent of the corporation. At the hearing, she testified that she was not associated with the corporation, either as agent or employee. The plaintiffs did not prove that she was a proper person to serve in order to effectuate service on the corporate defendant (cf., Fashion Page v Zurich Ins. Co., 50 NY2d 265). Therefore, we find that the court did not err in granting the defendant’s motion to dismiss the complaint for lack of personal jurisdiction. Mangano, P. J., Miller, Hart and Florio, JJ., concur.